DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 03/15/2021 have been considered by the examiner (see attached PTO-1449 forms).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,945,674 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because a later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

	
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the Double Patenting rejection(s) set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is objected to because the closest prior art, Subramaniam et al. [US Patent Application Publication 2014/275854 A1], fails to anticipate or render obvious determining a likelihood that one or more measurements from the sensor configured within the wearable computing device is of sufficient quality at a second time period for calculating a physiological metric using the one or more measurements from the sensor based the information indicating the motion of the wearable computing device during the first time period and the determined contextual information associated with the wearable computing device, in combination with all other limitations in the claim(s) as defined by applicant.

determine a likelihood that one or more measurements from the sensor configured within the wearable computing device is of sufficient quality at a second time period for calculating a physiological metric using the one or more measurements from the sensor based the information indicating the motion of the wearable computing device during the first time period and the determined contextual information associated with the wearable computing device, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 17 is objected to because the closest prior art, Subramaniam et al. [US Patent Application Publication 2014/275854 A1], fails to anticipate or render obvious determining a likelihood that one or more measurements from the sensor configured within the wearable computing device is of sufficient quality at a second time period for calculating a physiological metric using the one or more measurements from the sensor based the information indicating the motion of the wearable computing device during the first time period and the determined contextual information associated with the wearable computing device, in combination with all other limitations in the claim(s) as defined by applicant.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Robarts et al. (US Patent Number 6,842,877 B2) discloses contextual responses based on automated learning techniques;
Najarian et al. (US Patent Application Publication 2012/0123232 A1) discloses a method and apparatus for determining heart rate variability using wavelet transformation;
NARASIMHA RAO et al. (US Patent Application Publication 2018/0056123 A1) discloses systems and methods of analyzing a user’s motion during a swimming session using motion data of the user;
Matthews et al. (US Patent Number 9,854,292 B1) discloses systems and methods for measuring audience engagement for a media asset using user movement logs containing information indicating when each of the plurality of users moved. The movement logs may be analyzed to determine time periods during the media asset during which greater than a certain number of the plurality of users were moving.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862